Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 4-5, 7-8, 11, 15, 18, 21-22 are rejected under 35 U.S.C. 102(a2) as being anticipated by KR 102134414 B1 et al or He (CN 103813451 A).
Regarding claims 1 and 15, KR 102134414 B1 et al discloses a first apparatus (a mobile terminal in Abstract) and first method comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the first apparatus to at least perform: 

    PNG
    media_image1.png
    868
    664
    media_image1.png
    Greyscale


- obtaining one or more first fingerprints (reception unit 953 receives signal map information completed by the map generation unit 112 from the location measurement server 110, refer to system in Fig. 1, server 110 below, Fig. 9 of mobile terminal is a more detail embodiment of mobile 150 in Fig. 1) which stem from one or more radio nodes comprised by an infrastructure of a venue, and wherein the one or more radio nodes are surrounding the first apparatus so that the first apparatus is located within each respective coverage area of the one or more radio nodes (mobile received this collection of signal map information collected at the server is a RF fingerprint); 
- generating a radio map (using signal measuring unit 951) based at least partially on the one or more first fingerprints; and
- outputting the generated radio map (transmission unit 952 uploads the measurement information measured by the signal measurement unit 951 to the location measurement server 110).

    PNG
    media_image2.png
    860
    1341
    media_image2.png
    Greyscale


- gathering one or more respective radio measurements in a venue (the location measurement server 110 collects measurement information, last paragraph on page 6) wherein one or more respective signals are sent by one or more respective radio nodes (where the APs are in the prior art) surrounding the second apparatus, wherein each respective radio measurement of the one or more respective radio measurements is indicative of at least one respective piece of identifier information (Position measurement device characterized in that it collects measurement information, including time, access point identification information, received signal strength and geomagnetic information from each mobile terminal, claim 2) which is associated with the one or more respective radio nodes surrounding the second apparatus, and wherein each of the one or more radio nodes surrounding the respective radio node is uniquely identifiable based at least partially on the at least one respective piece of identifier information; and broadcasting the one or more respective radio measurements (see rejection of claim 1, server provides collection of radio measurement/signal map to mobile).
Regarding claims 4, 18, KR 102134414 B1 et al discloses the at least one memory and the computer program code are configured to, with the at least one processor, cause the first apparatus further to perform:
gathering one or more second fingerprints (receiving collection of radio map generated at server which is a collection of all radio nodes/APs), wherein the one or more second fingerprints are gathered based at least partially on one or more signals sent by one or more radio nodes 
Regarding claim 5, KR 102134414 B1 et al discloses wherein each respective first fingerprint of the one or more first fingerprints comprises at least one received signal strength ( received signal strength of each access point measured by a mobile terminal located in an area , Abstract) value of one or more surrounding radio nodes of the radio node, which gathered the respective first fingerprint.
Regarding claims 7, 21, KR 102134414 B1 et al discloses wherein the radio map is outputted to another first apparatus, wherein the other first apparatus generates a further radio map based at least partially on the outputted radio map and at least one further radio map of the venue obtained by the other first apparatus (server provides signal map collects from all mobiles and provide to all mobile in the service area).
Regarding claims 8, 22, KR 102134414 B1 et al discloses wherein the radio map is generated by associating each respective fingerprint with a grid-like arrangement (see Fig. 2 below and Abstract) of the radio map, wherein the grid-like arrangement comprises a plurality of grid-points distributed across a map of the venue, and wherein each respective fingerprint is associated with the grid-point corresponding to the location of the piece of position information comprised by each respective fingerprinting.


    PNG
    media_image3.png
    820
    1138
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, 14, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over KR 102134414 B1 et al as applied to claim 1 and 15 above, and further in view of Lai (CN 103702338 A) or He (CN 103813451 A).

However Lai teaches (paragraphs 0005-0006) radio map reconstruction with interpolating algorithm when abnormal data (not capable of broadcasting) removing the fingerprint map and (test point position between a distance interval, the different wireless signal fingerprint data information can be distinguished, paragraphs 0026)(distance interval between test point and signal fingerprint). 
It would have been obvious to modify 102134414 B1 with Lai by using interpolating data and relative distance for reconstruction of radio map once a part of data is abnormal or AP has been removed/moved in order to keep the radio map working. 
Note that in the case of 102134414 B1 modified with He, the APs can be replaced Bluetooth beacons which broadcast it’s location and identification information together with measurement information.


Allowable Subject Matter
Claims 2-3, 6, 10, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov